                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                              1:17 CR 104

UNITED STATES OF AMERICA                       )
                                               )
      v.                                       )
                                               )               ORDER
LONNIE ARMACHAIN,                              )
                                               )
                 Defendant.                    )
____________________________________           )

      This matter came before the Court for a competency hearing on April 15, 2019 upon

the return of an evaluation of Defendant. Special Assistant United States Attorney Alexis

Solheim appeared on behalf of the Government. Assistant Federal Defender Mary Ellen

Coleman appeared with Defendant.

      At the beginning of the hearing, the Court inquired whether the parties would

request that the record of the proceeding be sealed and the courtroom be closed to the

public. Both parties indicated such action was unnecessary and so the Court did not seal

the record or the courtroom.

      Counsel for Defendant then requested that the competency hearing be continued

so that Dr. Sharon Kelley would have an opportunity to evaluate Defendant and the

position Defendant would take regarding competency could be considered further.

      The Government did not object to this request.

      The Court allowed Defendant’s motion and rescheduled the competency hearing for

April 29, 2019.
       Further, the Court found that any period of delay resulting from Defendant’s

requested continuance should be excluded from Speedy Trial Act computations pursuant

to 18 U.S.C. § 3161(h)(7)(A), as the ends of justice served by such action outweigh the

best interest of the public and Defendant in a speedy trial, and/or pursuant to 18 U.S.C. §

3161(h)(1)(A) (“delay resulting from any proceeding, including any examinations, to

determine the mental competency or physical capacity of the defendant”).

       Accordingly, Defendant’s oral motion to continue is GRANTED, and

Defendant’s competency hearing is CONTINUED to April 29, 2019.

                                       Signed: April 22, 2019




                                             2
